Citation Nr: 0630103	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-24 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of right knee anterior cruciate ligament repair 
with degenerative changes (right knee disability).

2.  Entitlement to an initial rating in excess of 10 percent 
for low back strain.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the 4th and 5th metacarpals 
of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse
ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active military duty from December 1981 
to March 2002.  

The issues concerning the right knee disability and low back 
strain come to the Board of Veterans' Appeals (Board) from an 
October 2002 RO rating decision, and the issue regarding the 
right hand disability comes to the Board from a December 2002 
RO rating decision.  The veteran requested a travel Board 
hearing to be held at the local RO.  It was held in July 2006 
and its transcript is associated with the file.  

On the July 2004 VA Form-9, the veteran appears to raise a 
claim for an increased evaluation for residuals of his 
serviced-connected right arm laceration in that he is 
contending results in a greater impairment to his right hand 
than the 10 percent rating currently assigned.  As such, the 
claim is referred to the RO for proper action.

The issues of the right knee and low back disability are 
addressed in the remand portion of the decision, and are 
therefore, REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence fails to reflect ankylosis of the ring or 
little fingers.

2.  The veteran was able to appose his ring and little finger 
with his thumb.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for degenerative joint disease of the 4th and 5th metacarpals 
of the right hand are not met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code §§ 5219 to 5223, 5227, 5230 (as in effect 
prior to August 26, 2002, and thereafter).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased rating

By a December 2002 rating decision, the RO granted service 
connection for the veteran's right  4th and 5th metacarpal 
disability under Diagnostic Code (DC) 5223 as 10 percent 
disabling.  38 C.F.R. § 4.71a, DC § 5223.  In January 2003, 
the veteran filed a notice of disagreement, asserting that he 
felt his disability was more disabling than the assigned 10 
percent evaluation.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability. 38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2005). 

There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
an appeal of an initial rating, consideration must be given 
to "staged" ratings, i.e. disability ratings for separate 
periods of time based on the facts found.  Id. at 126.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The regulations pertaining to evaluations for finger 
disabilities changed during the course of this appeal. The 
new rating criteria for rating finger disabilities became 
effective August 26, 2002, and the veteran was notified of 
the new regulations in a May 2004 statement of the case.  The 
Board will analyze the clinical findings with consideration 
of all relevant original and revised regulations herein.  
However, the new criteria may only be applied to the time 
after their effective date.  VAOPGCPREC 3-2000; Karnas v.  
Derwinski, 1 Vet.  App. 308 (1990).  

A. Analysis prior to August 26, 2002

Under the regulations in effect prior to August 26, 2002, 
Diagnostic Code (DC) 5223 applies a 10 percent maximum rating 
to favorable ankylosis of the ring finger and little finger.  
Diagnostic Code 5227 provides a noncompensable rating for 
favorable or unfavorable ankylosis of the ring or little 
finger.  The note following that code indicates that 
extremely unfavorable ankylosis of the ring finger would be 
rated as amputation under DC 5155.  Diagnostic Code 5219 
provides for a 20 percent maximum rating for unfavorable 
ankylosis of the ring and little finger.  The note following 
DC 5219, also in effect prior to August 26, 2002, addresses 
the circumstances under which extremely unfavorable ankylosed 
fingers will be rated as amputation.

Ankylosis is defined by the regulations and is considered to 
be favorable when the ankylosis does not prevent flexion of 
the tips of the fingers to within 2 inches (5.1 centimeters) 
of median transverse fold of the palm; otherwise, the 
ankylosis is considered unfavorable.  Limitation of motion of 
less than one inch (2.5 centimeters) is not considered 
disabling.  

As a maximum 10 percent rating under DC 5223 was already 
assigned for the affected fingers (ring and little), the 
relevant question is whether a rating in excess of 10 percent 
is warranted under DC 5227 for unfavorable ankylosis.  
However, the evidence, which includes a November 2002 VA 
examination, does not show the veteran as having unfavorable 
ankylosis in any joint of the fingers.  At the examination, 
the examiner noted that there was a wide space between the 
third and fourth fingers and decreased dexterity of the 
fourth and fifth fingers, but the veteran was able to appose 
with effort, the thumb to his fourth and fifth fingers.  He 
was also able to write, though slow and shaky.  No tenderness 
or swelling was found in the palm, fingers, joints, or wrist.  
The examiner did not report ankylosis.  As such, the veteran 
does not meet the criteria for an evaluation in excess of 10 
percent.  

B.  Analysis after August 26, 2002

The criteria for the evaluation of ankylosis and limitation 
of motion of the digits of the hands were changed effective 
as of August 26, 2002.  The revised regulation included a 
section that considered limitation of motion of individual 
digits in addition to favorable and unfavorable ankylosis of 
multiple and individual digits.

Under DC 5223, favorable ankylosis of the ring and little 
fingers warrants a 10 percent rating.  Unfavorable ankylosis 
of the ring and little fingers is addressed under DC 5219 and 
warrants a 20 percent rating.  A note directs that ratings 
should consider whether rating as amputation is warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5219.  Diagnostic code 
5230 addresses limitation of motion of individual digits and 
provides a noncompensable evaluation for any limitation of 
motion of the ring or little finger.  Favorable or 
unfavorable ankylosis of either the ring finger or the little 
finger separately warrants a non-compensable (zero percent) 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227.  A note 
provides that one should also consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  As 
noted above, the November 2002 examination noted the veteran 
was able to appose his fourth and fifth fingers with his 
thumb, and was able to write, though slow and shaky.  Thus, 
the evidence of record does not demonstrate that the 
veteran's ring and little fingers are ankylosed or that he 
has limited range of motion that would warrant consideration 
as amputation.  Since he has been awarded a 10 percent 
evaluation, DC 5230 is inapplicable. 

Furthermore, the Board notes that the application of DeLuca 
provisions to the evaluation of the veteran's service-
connected ring and little finger disability under DC 5223 is 
not appropriate, as that DC does not contemplate limitation 
of motion; rather, it contemplates no motion, and thus would 
not serve as a basis to the grant of an increased evaluation.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (holding that 
DC 5257 is not predicated on loss of range of motion and thus 
38 C.F.R. §§ 4.40 and 4.45 are not applicable to a disability 
rated under that DC).

As the evidence does not reflect ankylosis of the digits, 
namely the fourth and fifth digits, the preponderance of the 
evidence is against the claim for an initial higher 
evaluation, and the claim is denied.

II. Duty to notify and assist regarding right hand disability

The Board finds that VA has satisfied its duty to notify and 
assist pursuant to law and regulation.  See 38 U.S.C.A. §§ 
5103, 5103A, 5107; 38 C.F.R. § 3.159.  The RO sent 
correspondence to the veteran in June 2002, which discussed 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and general notice 
of the need for any evidence in the veteran's possession.  
The veteran, however, was not notified of the rules 
concerning effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  However, the Board finds no prejudice 
in issuing a final decision as the preponderance of the 
evidence is against the claim for an initial higher 
evaluation, and the issue of assigning an effective date is 
moot.  See Bernard v. Brown, 4 Vet.  App.  384 (1993)

As to VA's duty to assist, VA has a duty to assist veterans 
with obtaining evidence necessary to substantiate the claim, 
and to provide a VA examination when necessary.  38 U.S.C.A. 
§ 5103A.  VA records are associated with the file, and there 
is no indication that relevant evidence exists that has not 
been obtained.  A VA examination was conducted; its report 
was reviewed and is associated with the file as well.  Thus, 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet.  App. 540, 546 (1991).

ORDER

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the 4th and 5th metacarpals of 
the right hand is denied.


REMAND

At the July 2006 hearing, the veteran complained of worsening 
of his disabilities.  Specifically, he reported his right 
knee "popping-out-of- place," with swelling and 
instability.  He further reported pain from his low back to 
his lower extremities.

His last VA examination was November 2002.  As the veteran 
has reported worsening of his symptoms, a new VA examination 
is necessary before a decision can be rendered.

Furthermore, the veteran was not notified of the degree of 
disability and the effective date for any disability 
evaluation as may be potentially awarded in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  On remand, 
this should be done as well.

Accordingly, the case is REMANDED for the following action:

1. Schedule appropriate VA examinations 
to determine the extent and nature of 
the veteran's low back strain, and 
status post right knee anterior 
cruciate ligament repair with 
degenerative changes.  The examiner 
should review the claims file and 
conduct all necessary special studies 
or tests.  The report should include 
findings setting forth the range of 
motion, functional loss, instability, 
pain, evidence of ankylosis, nerve 
involvement, and incapacitating 
episodes with respect to the joints at 
issue.

2.  Once the above examinations are 
complete, and after ensuring all notice 
and duty to assist requirements are 
satisfied, readjudicate the claims for 
increased evaluations for a right knee 
and low back disability, and if any 
decision remains adverse to the veteran, 
provide him and his representative with a 
supplemental statement of the case.  The 
supplemental statement of the case should 
discuss all relevant actions taken on the 
claims for benefits, summarize the 
evidence, and reference all pertinent 
legal authority.  Allow an appropriate 
period for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


